Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 18, 2017

The Court of Appeals hereby passes the following order:

A17A0752. RICE v. NORTH GEORGIA MEDICAL CENTER.

      Appellee, Southern Health Corporation of Ellijay, Inc., d/b/a North Georgia
Medical Center, moves to dismiss this appeal on the ground that Appellee’s
counterclaim against Appellant, Mark Rice, remains pending.


      We agree that because the counterclaim remained pending, the September 25,
2015 order dismissing Appellant’s complaint for want of prosecution was not a final
judgment within the meaning of OCGA § 5-6-34 (a) (1). See B. J.’s Flooring v. T. C.
Interiors, 204 Ga. App. 441 (419 SE2d 528) (1992); Chatham County Hosp. Auth.
v. Mack, 185 Ga. App. 13, 14 (363 SE2d 264) (1987). Because the trial court did not
expressly direct the entry of final judgment pursuant to OCGA § 9-11-54 (b), and
Appellant did not follow the interlocutory appeal procedures under OCGA § 5-6-34
(b), this Court lacks jurisdiction over this direct appeal. See Fasse v. Sexton, 193 Ga.
App. 9 (387 SE2d 17) (1987). Appellee’s motion to dismiss is GRANTED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/18/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.